DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 11/24/2021, claims 1 and 10 were amended, 2, 4-6 and 9 were cancelled and 11 was newly added. Therefore, claims 1, 8, 10 and 11 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostergren et al (US 2009/0111576).
In Regards to claim 1, Ostergren discloses: 
determining that a condition for display of video game procurement options has been triggered (paragraph [0039], paragraph [0043], display of friends list 316 shows friends currently playing a game along with information allowing a user to download, launch or join the friends game); comprising:

determining, by at least one server, that a predetermined number of friends of a game player associated with the video game system have previously procured a right to play a particular video game within a preceding predetermined period of time (paragraph [0043], a display provided shows friends currently playing a game along with information allowing a user to download, launch or join the friends game, i.e., the predetermined period of time being the time period prior to display of the list and prior to download of the game by the user)); and 

a display provided shows friends currently playing a game along with information allowing a user to launch or join the friends game); and 

at least one area for displaying a selectable option or link for use in procuring one or more video games (paragraph [0043], a display provided shows friends currently playing a game along with information allowing a user to download the friends game).

In Regards to claim 10, Ostergren discloses that which is discussed above. Ostergren further discloses:
determining that a condition for display of video game procurement options has been triggered (paragraph [0039], paragraph [0043], display of friends list 316 shows friends currently playing a game along with information allowing a user to download, launch or join the friends game), comprising

determining, by at least one server, that a predetermined number of friends of a game player associated with a video game system have previously procured a right to play a particular video game at a predetermined time (paragraph [0006], paragraph [0043], a display provided shows friends currently playing a game along with information allowing a user to download, launch or join the friends game, i.e., given that the friend of the player is currently playing the game is interpreted as an indication that the friend has procured the particular game at a known previous time); and 

providing for display of video game procurement options on a dashboard display of the video game system, the dashboard display including a plurality of selectable icons for beginning or resuming play of any of a plurality of video games (paragraph [0043], a display provided shows friends currently playing a game along with information allowing a user to launch or join the friends game) and 

at least one area for displaying a selectable option or link for use in procuring one or more video games (paragraph [0043], a display provided shows friends currently playing a game along with information allowing a user to download the friends game).

In Regards to claim 8 and 11, Ostergren discloses that which is discussed above. Ostergren further discloses that:
games displayed are selected based on a user’s friend having procured the game previously). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715